DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/21, 5/21/21, 5/21/21, and 7/29/22	 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/19/20.  These drawings are acceptable.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 15, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scordilis-Kelley et al., US 20150180084 (hereinafter, Scordilis).
As to Claim 1:
	Scordilis discloses a battery (300), comprising: 
a first electrochemical cell (10); 
a second electrochemical cell (10); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (330, optional spacers); 
wherein the thermally insulating compressible solid article portion has: 
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, and 
a compression set less than or equal to 15% as determined using a constant force measurement (the effective thermal conductivity and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").

    PNG
    media_image1.png
    544
    474
    media_image1.png
    Greyscale

As to Claim 2:
	Scordilis discloses a battery (300), comprising: 
a first electrochemical cell (10); 
a second electrochemical cell (10); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (330, optional spacers); 
wherein the thermally insulating compressible solid article portion has: 
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, and 
a compression set less than or equal to 15% as determined using a constant displacement measurement (the effective thermal conductivity and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 3:
	Scordilis discloses a battery (300), comprising: 
a first electrochemical cell (10); 
a second electrochemical cell (10); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (330, optional spacers); 
wherein the thermally insulating compressible solid article portion has:   
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, 
	a resilience of at least 60%, and 
	wherein: 
	at a compressive stress of 12 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 30%, and 
at a compressive stress of 40 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 80%  (the effective thermal conductivity, resilience and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 4:
Scordilis discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 15% as determined by a constant force measurement (the effective thermal conductivity is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 5:
	Scordilis discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 15% as determined by a constant displacement measurement  (the effective thermal conductivity is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 6:
	Scordilis discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 10% as determined by a constant force measurement (the compression characteristic due to force applied to it is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 7:
	Scordilis discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 10% as determined by a constant displacement measurement (the compression characteristic due to force applied to it is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 8:
	Scordilis discloses at a compressive stress of 12 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 30%, and at a compressive stress of 40 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 80% (the effective thermal conductivity, resilience and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 9:
	Scordilis discloses  the thermally insulating compressible solid article has a resilience of at least 60%  (the resilience is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 10:
	Scordilis discloses  the thermally insulating compressible solid article portion comprises a foam [0049].  
As to Claim 15:
	Scordilis discloses  the thermally insulating compressible solid article portion is in the form of a foam sheet ([0049], Fig. 8).  

    PNG
    media_image1.png
    544
    474
    media_image1.png
    Greyscale

As to Claim 19:
	Scordilis discloses  the thermally insulating compressible solid article portion has an uncompressed mass density of at least 0.45 g/cm3 at 25'C (the mass density is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 20:
	Scordilis discloses the thermally insulating compressible solid article portion has an uncompressed mass density of less than or equal to 0.6 g/cm3 at 25°C (the mass density is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 21:
	Scordilis discloses the rate of heat transfer from the first electrochemical cell to the second electrochemical cell is less than or equal to 5 W m-1 K-1 when the temperature difference between the first electrochemical cell and the second electrochemical cell is 10 K (the heat transfer is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 22:
	Scordilis discloses the thermally insulating compressible solid article portion has a compressive stress vs. percent compression curve in the hatched region of FIG. 25 (the compression is a characteristic of foam material as disclosed by [0049].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Scordilis does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
	Furthermore, referring to a figure, is not permitted in this case as the characteristic can be described by value.  (Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)) (See Fig. 2173.05)
As to Claim 25:
	Scordilis discloses the first electrochemical cell and/or the second electrochemical cell comprises lithium metal and/or a lithium metal alloy as an electrode active material [0077].
Claims 1-10, 15, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martz et al., US 20110293982 (hereinafter, Martz).
As to Claim 1:
	Martz discloses a battery (10), comprising: 
a first electrochemical cell (100); 
a second electrochemical cell (100); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (20, frame); 
wherein the thermally insulating compressible solid article portion has: 
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, and 
a compression set less than or equal to 15% as determined using a constant force measurement (the effective thermal conductivity and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").

    PNG
    media_image2.png
    1402
    942
    media_image2.png
    Greyscale

As to Claim 2:
	Martz discloses a battery (10), comprising: 
a first electrochemical cell (100); 
a second electrochemical cell (100); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (20, frame); 
wherein the thermally insulating compressible solid article portion has: 
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, and 
a compression set less than or equal to 15% as determined using a constant displacement measurement (the effective thermal conductivity and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 3:
	Martz discloses a battery (10), comprising: 
a first electrochemical cell (100); 
a second electrochemical cell (100); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (20, frame); 
wherein the thermally insulating compressible solid article portion has:   
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, 
	a resilience of at least 60%, and 
	wherein: 
	at a compressive stress of 12 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 30%, and 
at a compressive stress of 40 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 80%  (the effective thermal conductivity, resilience and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 4:
Martz discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 15% as determined by a constant force measurement (the effective thermal conductivity is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 5:
	Martz discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 15% as determined by a constant displacement measurement  (the effective thermal conductivity is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 6:
	Martz discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 10% as determined by a constant force measurement (the compression characteristic due to force applied to it is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 7:
	Martz discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 10% as determined by a constant displacement measurement (the compression characteristic due to force applied to it is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 8:
	Martz discloses at a compressive stress of 12 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 30%, and at a compressive stress of 40 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 80% (the effective thermal conductivity, resilience and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 9:
	Martz discloses  the thermally insulating compressible solid article has a resilience of at least 60%  (the resilience is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 10:
	Martz discloses  the thermally insulating compressible solid article portion comprises a foam [0036].  
As to Claim 15:
	Martz discloses  the thermally insulating compressible solid article portion is in the form of a foam sheet ([0036], Fig. 8).  

    PNG
    media_image2.png
    1402
    942
    media_image2.png
    Greyscale

As to Claim 19:
	Martz discloses  the thermally insulating compressible solid article portion has an uncompressed mass density of at least 0.45 g/cm3 at 25'C (the mass density is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 20:
	Martz discloses the thermally insulating compressible solid article portion has an uncompressed mass density of less than or equal to 0.6 g/cm3 at 25°C (the mass density is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 21:
	Martz discloses the rate of heat transfer from the first electrochemical cell to the second electrochemical cell is less than or equal to 5 W m-1 K-1 when the temperature difference between the first electrochemical cell and the second electrochemical cell is 10 K (the heat transfer is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 22:
	Martz discloses the thermally insulating compressible solid article portion has a compressive stress vs. percent compression curve in the hatched region of FIG. 25 (the compression is a characteristic of foam material as disclosed by [0036].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Martz does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
	Furthermore, referring to a figure, is not permitted in this case as the characteristic can be described by value.  (Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)) (See Fig. 2173.05)
As to Claim 25:
	Martz discloses the first electrochemical cell and/or the second electrochemical cell comprises lithium metal and/or a lithium metal alloy as an electrode active material [0025].
Claims 1-10, 15, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian et al., US 20140141308 (hereinafter, Christian).
As to Claim 1:
	Christian discloses a battery (10), comprising: 
a first electrochemical cell (22); 
a second electrochemical cell (24); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (26, foam layer); 
wherein the thermally insulating compressible solid article portion has: 
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, and 
a compression set less than or equal to 15% as determined using a constant force measurement (the effective thermal conductivity and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").

    PNG
    media_image3.png
    782
    888
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    798
    986
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    782
    888
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    798
    986
    media_image4.png
    Greyscale


As to Claim 2:
	Christian discloses a battery (10), comprising: 
a first electrochemical cell (22); 
a second electrochemical cell (24); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (26, foam layer); 
wherein the thermally insulating compressible solid article portion has: 
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, and 
a compression set less than or equal to 15% as determined using a constant displacement measurement (the effective thermal conductivity and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 3:
	Christian discloses a battery (10), comprising: 
a first electrochemical cell (22); 
a second electrochemical cell (24); and
a thermally insulating compressible solid article portion between the first electrochemical cell and the second electrochemical cell (26, foam layer); 
wherein the thermally insulating compressible solid article portion has:   
	an effective thermal conductivity of less than or equal to 0.5 W m-1 K-1 in a thickness direction at a temperature of 25°C, 
	a resilience of at least 60%, and 
	wherein: 
	at a compressive stress of 12 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 30%, and 
at a compressive stress of 40 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 80%  (the effective thermal conductivity, resilience and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 4:
Christian discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 15% as determined by a constant force measurement (the effective thermal conductivity is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 5:
	Christian discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 15% as determined by a constant displacement measurement  (the effective thermal conductivity is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 6:
	Christian discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 10% as determined by a constant force measurement (the compression characteristic due to force applied to it is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 7:
	Christian discloses the thermally insulating compressible solid article portion has a compression set less than or equal to 10% as determined by a constant displacement measurement (the compression characteristic due to force applied to it is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 8:
	Christian discloses at a compressive stress of 12 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 30%, and at a compressive stress of 40 kgf/cm2, the percent compression of the thermally insulating compressible solid article portion is at least 80% (the effective thermal conductivity, resilience and compression characteristic due to force applied to it are characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 9:
	Christian discloses  the thermally insulating compressible solid article has a resilience of at least 60%  (the resilience is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 10:
	Christian discloses  the thermally insulating compressible solid article portion comprises a foam [0019].  
As to Claim 15:
	Christian discloses  the thermally insulating compressible solid article portion is in the form of a foam sheet ([0019], Fig. 1-2).  

    PNG
    media_image3.png
    782
    888
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    798
    986
    media_image4.png
    Greyscale

As to Claim 19:
	Christian discloses  the thermally insulating compressible solid article portion has an uncompressed mass density of at least 0.45 g/cm3 at 25'C (the mass density is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 20:
	Christian discloses the thermally insulating compressible solid article portion has an uncompressed mass density of less than or equal to 0.6 g/cm3 at 25°C (the mass density is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 21:
	Christian discloses the rate of heat transfer from the first electrochemical cell to the second electrochemical cell is less than or equal to 5 W m-1 K-1 when the temperature difference between the first electrochemical cell and the second electrochemical cell is 10 K (the heat transfer is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 22:
	Christian discloses the thermally insulating compressible solid article portion has a compressive stress vs. percent compression curve in the hatched region of FIG. 25 (the compression is a characteristic of foam material as disclosed by [0019].  It is noted that instant specification also discloses these foam material having the same characteristic; thus, the foam material of Christian does inherently possesses the characteristics above as products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
	Furthermore, referring to a figure, is not permitted in this case as the characteristic can be described by value.  (Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)) (See Fig. 2173.05)
As to Claim 25:
	Christian discloses the first electrochemical cell and/or the second electrochemical cell comprises lithium metal and/or a lithium metal alloy as an electrode active material [0003].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scordilis, Mark, or Christian, as applied to claim 1 above, and further in view of Friedrich, US 20170276202.
	Scordilis, Mark, and Christian discloses the thermally insulating compressible solid particle portion comprises a foam (Scordilis: [0049]; Mark: [0036]; Christian: [0019]), but does not disclose that it is a microcellular (Claim 11), polymer (Claim 12), elastomer (Claim 13), or polyurethane (Claim 14).
	In the same field of endeavor, Friedrich also discloses a battery 46 that is disposed adjacent to a dampening system comprising of polymeric/foam material [0074] similar to that of Scordilis, Mark, and Christian.  Friedrich further discloses that the dampening system comprises of a microcellular polyurethane, elastomer such as Cellasto [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the foam material of Scordilis, Mark, and Christian with a microcellular polyurethane, elastomer material such as Cellasto as taught by Friedrich as Friedrich discloses that Cellasto is a microcellular polyurethane foam that can be used as a dampening system such as the dampening system used in Scordilis, Mark, and Christian between the batteries as to absorb the compression/force.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jansen discloses the battery cell module having a separator 132 between battery cells 120.

    PNG
    media_image5.png
    552
    907
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723